Citation Nr: 9935722	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
March 1975.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, in which service connection 
for a low back disability was denied.  On his October 1996 
Form 9, the veteran indicated that he did not want to testify 
at a hearing.

On his claim form filed in August 1995, the veteran appeared 
to make a claim concerning service connection for an upper 
back disability.  Since this matter has not been developed or 
certified for appeal, and inasmuch as it not inextricably 
intertwined with the issue now before the Board on appeal, it 
is referred to the RO for initial consideration.
 

FINDING OF FACT

There is no medical evidence linking the veteran's low back 
disability to his military service, and the claim for service 
connection is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
low back disability.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Service medical records reflect, in pertinent part, that in 
June 1972, the veteran was examined for enlistment purposes.  
Prior to the examination, the veteran denied any history of 
swollen or painful joints, broken bones, arthritis, 
rheumatism, or bursitis, bone, joint, or other deformity, or 
recurrent back pain.  An examination revealed that the 
veteran's spine and "other musculoskeletal" were normal.   

In June 1973, the veteran sought outpatient treatment for 
back pain.  He apparently had injured his back during the 
prior week and on the prior day while diving.  An examination 
revealed muscle spasm of the lower back.  The impression was 
acute back strain.  Subsequently in June 1973, it was noted 
that the veteran needed light duty for, in part, back pains.  
He was given light duty for 48 hours.  In December 1973, the 
veteran sought treatment for right shoulder, back, and chest 
pain.  Following an examination, the veteran was diagnosed as 
having chest pain.  

In August 1974, the veteran reported recurrent low back pain.  
An X-ray of the lumbosacral spine was within normal limits.  
During a November 1974 examination, no deformities of the 
veteran's back were found.  

In July 1975, the veteran underwent an examination for VA 
purposes.  He did not report any back symptoms.

In August 1995, the veteran filed a written statement in 
which he sought, in part, service connection for a back 
condition.  This included low back pain from two herniated 
discs and other degenerated discs.  The veteran asserted that 
while on active duty, he went on sick call several times 
(apparently for his back), and that he had received 
continuous medical care for his back since discharge.  

In September 1995, records from the offices of Jonathan 
Adams, M.D., were associated with the claims file.  These 
records reflect, in pertinent part, treatment of the veteran 
between August 1975 and February 1990.  These records do not 
reflect any complaints of or treatment for back symptoms.

Additionally in September 1995, records from the offices of 
Stanley Yoder, M.D., were associated with the claims file.  
These records reflect, in pertinent part, that in June 1994, 
the veteran sought treatment from Edwin J. Rogusky, M.D., and 
reported a long history of back discomfort since high school.  
One to two times a year, he had had some low back discomfort 
that he would just shake off, and it would not be a problem.  
About a year before, the veteran had a similar episode but 
this time the pain did not go away.  His lumbar spine films 
demonstrated degenerative changes of L5 - S1, L4 - 5.  An MRI 
demonstrated degenerative changes of L4 - S1 greater than L4 
- 5, with some bulging mildly posteriorly.  He did have a 
significant disc herniation at L1 - 2 on the left.  Dr. 
Rogusky's impression was that the veteran's ruptured disc was 
giving him some of the pain.  In another sheet associated 
with the veteran's June 1994 visit, he reported that he hurt 
his back while wrestling approximately 25 years before, and 
also that he hurt his back in the Army 20 years before.  

These records also include a July 1994 physical therapy 
evaluation form in which it was noted that the veteran had 
had an intermittent problem with low back pain since 1972 
when he was in the Army.  He recalled perhaps 15 to 20 
lifting type incidents over the years that had injured his 
low back, the latest one being approximately one year before.  

Additionally in September 1995, records from the offices of 
Craig Pursell, M.D., were associated with the claims file.  
These records reflect, in pertinent part, that the veteran 
sought outpatient treatment for back pain between June 1989 
and December 1994.

The veteran underwent a joints examination for VA purposes in 
September 1995.  The examiner noted that the examination was 
confined to the left shoulder joint.  However, it was noted 
that the veteran reported that his back pain originated in 
service, although all of his attention was directed to 
treatment of a left shoulder problem. 

By a May 1996 rating decision, the RO, in pertinent part, 
denied service connection for a low back condition.

In his August 1996 notice of disagreement, the veteran 
asserted that his in-service back symptoms were not acute and 
transitory.  He believed that his back problem was chronic 
and permanent in nature, and that it existed at the time of 
his discharge.  The veteran asserted that his back had been 
put into traction at one time.  An X-ray, according to the 
veteran, would not show any damage to soft tissues or discs. 

In October 1996, the veteran's representative submitted 
medical records from Geisinger Medical Center in Danville, 
Pennsylvania.  These records include, in pertinent part, an 
April 1994 radiology report.  This report indicated that 
there were degenerative changes of the thoracic spine and 
minimal scoliosis.  A "probably old compression deformity" 
was noted at T6.  There were also noted changes of 
degenerative disc disease with disc space narrowing at L4 - 
5, and L5 - S1, as well as a vacuum phenomenon at the L5 - S1 
interspace.  

These records also reflect that in August 1995, the veteran 
was referred to a neurology clinic for chronic back pain.  
The veteran had been initially seen in a neurosurgery 
department in May 1994 for leg and back pain.  He was felt to 
have an S1 radiculopathy.  He was then seen in September 1994 
for low back pain, with an assessment of degenerative joint 
disease at L5 - S1.  The veteran reported having excessive 
treatment originating in the military service for his back, 
beginning in 1972.  The veteran recalled going on sick call 
several times in service because of this.  Since that time, 
he had had one or two episodes of severe back pain a year, 
usually with lifting or twisting, but recently it would come 
on for no reason at all.  Following an examination, the 
impression was, in part, chronic lumbosacral radiculopathy, 
left, with chronic low back and left leg pain.  The examiner 
further noted that the veteran's MRIs had been indeterminate 
thus far as to the etiology of his low back pain and 
particularly his left sciatica. 

On an October 1996 Form 9, the veteran reasserted that his 
in-service back injuries were not acute and transitory but 
chronic and permanent in nature.  The veteran also reasserted 
that he had been seen continuously for back problems since 
discharge.  The veteran asserted that an orthopedic surgeon 
had put his back in traction at Reynolds Army Hospital in 
1974.  The physicians who had treated the veteran since 
discharge had mostly moved on or no longer had the veteran's 
medical records on file.  The veteran noted that a 1994 bone 
scan revealed an old back injury which had healed, as well as 
major back problems.  The veteran also asserted that he had 
undergone major back surgery in May 1996.  The veteran also 
pointed out that his back was not examined during the 
September 1995 examination for VA purposes.  

In March 1997, additional medical records from Geisinger 
Medical Center were associated with the claims file.  These 
records include outpatient notes dated in September 1994, 
indicating that the veteran was complaining of, in part, 
lower back pain.  He reported that he had had intermittent 
difficulties with his lower back over the prior several 
years.  In January 1995, the veteran reported that he had had 
chronic persistent low back pain dating back to the days when 
he was in the Army.  Since the early 1970s, he had had 
intermittent back pain for which he had been treated in an 
emergency room or by himself.  The pain had become more 
intense in the prior three years.  On another outpatient note 
dated in January 1995, it was noted that the veteran had 
stated that the pain in his low back occurred in the service, 
and had become more severe in October 1993.  

These records also include an August 1995 outpatient note, in 
which, following an examination, the impressions included 
chronic lumbosacral radiculopathy, left with chronic low back 
and left leg pian.  The examiner also included the following 
sentence in this outpatient note:  "I think in this regard 
[that the veteran's] MRIs have been indeterminate thus far as 
to the etiology of his low back pain . . ."  The veteran's 
"long-standing history of lower back pain dating back to 
when he was in the service" was again noted on another 
August 1995 outpatient note. 

These records also reflect, in pertinent part, that in May 
1996, the veteran underwent low back surgery.  The post-
operative diagnosis was lumbar disk disease with degenerative 
disk disease L4 - 5 and L5 - S1 and mild degeneration of L1 - 
2.  

In an October 1998 supplemental statement of the case, the RO 
continued to deny service connection for a back condition.  

In an October 1998 typewritten letter, the veteran referred 
to the bone scan report which had cited an "old injury," 
and asserted that this was referring to one of his emergency 
room visits while on active duty in which something other 
than a back disability was diagnosed.  The problem, according 
to the veteran, was that the emergency room staff at that 
time had not ordered bone scans, MRIs, or X-rays, which might 
have established the presence of a back condition.  The 
veteran also appeared to suggest that the time he spent in 
the hospital during active duty (due to an unrelated left 
shoulder condition) probably caused some degeneration in his 
back.  The veteran stated that the records of the surgeon who 
apparently had seen him between 1975 and 1985 were not 
obtainable.  The veteran also stated that the intermittent 
nature of his back symptoms had not motivated him to make 
sure that all necessary tests be done.  However, increasingly 
painful and regular episodes eventually led to his major back 
surgery.  The veteran suggested that the degenerative process 
took many years to develop.    

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  In addition, certain 
chronic diseases, including arthritis, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well-grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the Board finds that the veteran's claim 
concerning service connection for a low back disability is 
not well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  There is no medical evidence of the presence of a 
chronic low back disability in service.  In November 1974, no 
back disability was found; and at a VA examination in July 
1975, the veteran did not report any back symptoms.  In 
addition, he has submitted no medical evidence linking any 
current low back disability to any incident of military 
service or postservice symptomatology, nor has he submitted 
any medical evidence showing that he had a preexisting low 
back condition which was aggravated by service.  The key 
question in this case centers on the relationship of the low 
back disability with military service or post service 
symptomatology.  Either relationship is not susceptible to 
informed lay observation, and thus, for there to be credible 
evidence of such a relationship, competent medical evidence 
is required. 

The veteran has asserted that his low back disability, 
arising many years post-service, was actually manifested in 
service.  He has argued, alternatively, that he was not 
properly tested by emergency room personnel in an effort to 
identify his back condition, and that long hospital stays for 
a left shoulder condition had instigated back degeneration.  
In this regard, the Board notes that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  There is no indication that the veteran in this case 
has a medical background or otherwise has the sufficient 
expertise to offer a competent medical opinion as to the 
causation or aggravation of his low back disability. 

There is also no indication that the veteran had arthritis 
manifested to a degree of 10 percent or more within one year 
after his military service ended.  The first recorded 
treatment related to the veteran's low back (as it exists in 
the claims file) did not begin until 1989, and the first 
diagnosis of degenerative changes was many years postservice. 

While the Board acknowledges that some of the medical records 
associated with the claims file (particularly those from 
Geisinger Medical Center) document the veteran's reported 
history of in-service back injuries and symptoms, the Court 
has held that an appellant cannot transform bare 
transcriptions of lay history unenhanced by any medical 
comment into competent medical evidence for the purpose of 
submitting a well-grounded claim.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).  Moreover, the April 1994 radiology 
report, which noted a "probably old compression deformity," 
does not specifically refer to the veteran's period of active 
duty (as opposed to the ensuing 18+ years following 
discharge).  Regardless, this "old compression deformity" 
was found in the veteran's thoracic spine, not his low back. 

Thus, the Board finds that the veteran's claim concerning 
service connection for a low back disability is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim for 
service connection for a low back disability is denied.  


ORDER

Service connection for a low back disability is denied.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

